Citation Nr: 9903497	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-38 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Entitlement to service connection for residuals of a left 
eardrum perforation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the Pittsburgh, Pennsylvania RO.  


REMAND

The veteran contends that he currently has a perforated left 
eardrum and hearing loss which are attributable to an 
inservice diving injury.  

On preliminary review of the record, the Board observes that 
the veteran indicated in his March 1996 claim that he is 
"being treated at VAMC 646" (Pittsburgh).  Significantly, 
however, while several treatment records from the Pittsburgh 
VAMC dated from 1984 to 1985 have been obtained, no attempt 
was made to obtain the veteran's complete record of treatment 
at the Pittsburgh VAMC.

The Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records 
must be associated with the file before further review of the 
veteran's claims may be undertaken.

Therefore, the case is REMANDED for the following actions:

1.  The RO should contact the Pittsburgh 
VAMC and request photocopies of all 
previously unobtained treatment records 
pertaining to the appellant's complaints 
of defective hearing and a perforated 
left eardrum.  All medical records 
obtained should be associated with the 
claims folder.

2.  Following the completion of any 
additional development that is found to 
be indicated, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If any action taken 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 2 -


